DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites “further comprising a capillary structure which is formed by a plurality of grooves”. The parent claim 1 recites an integrated vapor chamber which includes support columns. However, the corresponding embodiment Fig. 5 and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PGPub No. 2014/0182820) in view of Moon (US PGPub No. 2008/0185128).
Regarding claim 1, Chen (Figs. 1-4)  discloses an integrated vapor chamber (1), comprising:
a casing base (main body 10), formed by an evacuation method (“evacuation method” is understood as an extrusion process where a material is evacuated through a die, Chen discloses the vapor chamber 1 is formed by extrusion, paragraph 0009), and further comprising a bottom plate (bottom plate of the main body 10), a top plate (top plate of the main body 10 adjacent the fins 101) formed above the top of the bottom plate, a side plate coupled to both sides of the bottom plate and the top plate separately (members on left and right sides that separately coupled to the top and bottom plates), and a cavity formed (sealed chamber 102) and enclosed by the bottom plate, the top plate and each side plate (the chamber is sealed by the plates);

two sealed portions (not shown front and rear plates in addition to top, bottom, left and right sides of the vapor chamber 1. The front and rear plates are inherently provided so that the chamber 102 is completely sealed), formed at the front and rear ends of the cavity respectively; and
a working fluid, filled into the cavity (working fluid 1022 in cavity 102),
wherein the plurality of fins is formed by the evacuation method (the sealed chamber and fins are formed by extrusion, paragraph 0009).
Chen fails to disclose a plurality of support columns being coupled between the bottom plate and the top plate and formed in the cavity; and
wherein the plurality of support columns is formed by the evacuation method.
Moon discloses a plurality of support columns (120, Fig. 1) being coupled between the bottom plate and the top plate (bottom and top side of body 100) and formed in the cavity (hole 105); and
wherein the plurality of support columns is formed by the evacuation method (see paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of support columns being coupled between the bottom plate and the top plate and formed in the cavity; and wherein the plurality of support columns is formed by the evacuation method in Chen as taught by Moon in order to increase compressive strength of the vapor chamber.
Regarding claim 2, Chen as modified further discloses a capillary structure (1021) which is formed by a plurality of grooves (the capillary structure is grooves in embodiment Fig. 1B, paragraph 0018), and formed directly on the inner walls of the bottom plate, the top plate and each side plate (the grooves in capillary structure 1021 are directly formed on the inner walls of the bottom plate).
Chen fails to disclose a plurality of grooves being formed with the casing base by the evacuation method.
Moon further discloses a plurality of grooves being formed with the casing base by the evacuation method (see Fig. 1 and paragraph 0024-0026, the pipe 100 is manufactured using an extrusion process, and the pipe includes grooves 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of grooves being formed with the casing base by the evacuation method in Chen as taught by Moon in order to make manufacturing simple (see paragraph 0012 of Moon).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PGPub No. 2014/0182820) in view of Moon (US PGPub No. 2008/0185128) as applied to claim 1 above, and further in view of Liu (US PGPub No.2013/0233518).
Regarding claim 4, Chen as modified further discloses a capillary structure (1021) which is a braided mesh (the capillary structure is mesh in embodiment Fig. 3, paragraph 0021. Also “braided” is interpreted as weaving strands of wires, “mesh” has a woven structure which includes a meaning of “braided” as interpreted) disposed on the 
Chen fails to disclose a metal braided mesh and the mesh disposed on a surface of each support column.
Liu discloses a metal braided mesh (Liu discloses capillary structure is metal mesh, see paragraph 0027), and the mesh disposed on a surface of each support column (Fig. 5 of Liu has a second capillary structure disposed on support arm 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a metal braided mesh and the mesh disposed on a surface of each support column in Chen as taught by Liu in order to increase thermal conductivity and increase capillary action of liquid working fluid in a vapor chamber.
Regarding claim 5, please see the rejection of claim 4 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Chen (US PGPub No. 2014/0182820) in view of Moon (US PGPub No. 2008/0185128) is now relied on the teaching of integrated support columns which are made by evacuation method.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763